80 N.Y.2d 1014 (1992)
In the Matter of Wheels, Inc., Respondent,
v.
Parking Violations Bureau of the Department of Transportation of the City of New York et al., Appellants.
Court of Appeals of the State of New York.
Decided November 24, 1992.
O. Peter Sherwood, Corporation Counsel of New York City, New York City (Julian L. Kalkstein of counsel), for appellants.
Proskauer Rose Goetz & Mendelsohn, New York City (Morton M. Maneker of counsel), for respondent.
Acting Chief Judge SIMONS and Judges TITONE, HANCOCK, JR., BELLACOSA and WEISS[*] concur; Judges KAYE and SMITH taking no part.
*1015MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In Matter of Ryder Truck we declared that five identification elements, including plate type, on a parking ticket were *1016 mandatory, and the omission of one element required dismissal (Matter of Ryder Truck Rental v Parking Violations Bur., 62 N.Y.2d 667). We now amplify that decision and hold that a misdescription of any of the five mandatory identification elements also mandates dismissal.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.